Citation Nr: 1751221	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1968. 

The issue on appeal was previously remanded by the Board in April 2016 for further development. 


FINDING OF FACT

For the initial rating period on appeal, audiometric testing revealed, at worst, average puretone threshold of 39 decibels and 100 percent speech recognition in both ears.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.

The Board has reviewed all the evidence of record.  For the reasons discussed below, the criteria for a compensable rating for bilateral hearing loss have not been met for the entire initial rating period on appeal.

The Veteran was afforded a VA examination in July 2010 in connection with his claim.  However, the examiner indicated that the test results were inconsistent and unreliable.  Notably, he stated that the test results should not be used for rating purposes and that the Veteran needed to be re-tested.  As such, the July 2010 examination lacks probative value. 

Pursuant to the Board's April 2016 remand, the Veteran was afforded another VA audiological examination in August 2017.  The examiner indicated that pure tone thresholds in decibels were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
40
50
LEFT
45
30
40
40

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

The August 2017 VA audiology report findings, applied to Table VI, yield a numeric designation of I in the right ear on the basis of 39 decibel puretone threshold average and 100 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 39 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a 0 percent evaluation for hearing impairment.

VA treatment records also include an August 2016 VA audiology note.  At that time, puretone averages were 28 in the right ear and 31 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These findings applied to Table VI, yield a numeric designation of I in the right ear on the basis of 28 decibel puretone threshold average and 100 percent speech discrimination, and a numeric designation of I in the left ear on the basis of 31 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designation for the right ear I along with the numeric designation for the left ear I, entered into Table VII, produce a non-compensable rating for hearing impairment.

At no time were puretone thresholds reported on the audiological evaluations discussed above 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  The remaining evidence of record does not contain any audiological testing. 

Further, the Board considered the lay statements submitted by the Veteran and recognizes his complaints regarding his inability to hear well.  He is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has based its determination on the results of the audiology studies of record. 

That said, the Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  With respect to hearing loss, an audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In this case, the August 2017 VA examiner addressed functional effects of hearing loss by noting that the Veteran reported increased difficulty following conversations especially in crowds or when people were at short distances.  For example, he had trouble understanding his golf partners on the golf course because they were further away.  Television volume was too loud for others; however, he reported that he did adequately over the telephone.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to find that referral for an extra-schedular rating is not warranted under 38 C.F.R. § 3.321(b). 

For these reasons, for the entire initial rating period on appeal, a compensable rating for bilateral hearing loss is not warranted. 

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


